Cuyahoga App. No. 71949. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the question certified on page 4 of the court of appeals’ Order Certifying a Conflict dated November 3,1997:
“When an insurer denies the claim of an insured, for uninsured or underinsured motorist benefits, as compensation for personal injury, does that denial constitute a material breach of the insurance contract, on the part of the insurer, and, consequently, relieve the insured from the contractual obligation to notify and/or obtain the consent of its insurer, before settling with a tortfeasor, who caused the personal injury, or a tortfeasor’s insurer?”
The conflict case is Prater v. State Auto Prop. & Cas. Ins. Co. (May 20, 1996), Clermont App. No. CA95-12-087, unreported, 1996 WL 263635.
Moyer, C.J., and F.E. Sweeney, J., dissent.